                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SKYE PAIGE,                                      )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )           No. 4:20-CV-320 HEA
                                                 )
CITY OF FARMINGTON,                              )
                                                 )
              Defendant.                         )

                           OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff, proceeding pro se, filed

her complaint on November 4, 2019 in the United States District Court for the District of Kansas.

The case was transferred to this Court on February 28, 2020. Upon review of the record, it became

apparent that plaintiff had filed two completed complaints as her “original complaint” on

November 4, 2019. To clarify the record the Court will require plaintiff to amend her complaint

on one court form no later than thirty (30) days from the date of this Memorandum and Order.

                                           Background

       Plaintiff’s complaint alleges that she was discriminated against in violation of the Title VII

of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. Specifically, plaintiff

alleges that she was subject to sexual harassment by a supervisor and was then discharged by

defendant City of Farmington (“Farmington”) in retaliation for filing a formal complaint. The

United States District Court for the District of Kansas transferred this action to this Court on

February 28, 2020. Upon review of the record the Court noted that plaintiff’s complaint contained

two completed complaint forms filed as her “original complaint.” Having two complaint forms in
the record as Docket No. 1 is confusing to the Court and defendant. See Docket No. 16,

Defendant’s Motion to Dismiss or alternative, Motion to Strike.

                                            Discussion

       To clarify the record, plaintiff must file an amended complaint, on a court provided form

within thirty days of the date of this Memorandum and Order that includes all changes she wants

to make to her claims. The Court will direct the Clerk of Court to send plaintiff a blank form

complaint so that she may file an amended complaint.

       Plaintiff is advised that the amended complaint will replace the original complaint. E.g.,

In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir.

2005). Plaintiff must submit the amended complaint on the court-provided form, and she must

comply with the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires

plaintiff to set forth a short and plain statement of the claim showing entitlement to relief, and it

also requires that each averment be simple, concise, and direct. Rule 10 requires plaintiff to state

his claims in separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances. Plaintiff must type, or very neatly print, the amended complaint.

       In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, or the municipal entity, of the defendant or defendants she wants to sue. Plaintiff should

also indicate whether she intends to sue the defendant in his or her individual capacity, official

capacity, or both. Plaintiff should avoid naming anyone as a defendant unless that person is directly

related to her claim.

       In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write the specific facts

supporting her claim or claims against the defendant. If plaintiff is suing more than one defendant,



                                                 2
she should proceed in the same manner with each one, separately writing each individual

defendant’s name and, under that name, in numbered paragraphs, the factual allegations supporting

her claim or claims against that defendant. Plaintiff should only include claims that arise out of

the same transaction or occurrence, or simply put, claims that are related to each other. See Fed.

R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant, and set forth as many

claims as she has against him or her. See Fed. R. Civ. P. 18(a). Plaintiff’s failure to make specific

factual allegations against any defendant will result in that defendant’s dismissal.

       Due the pending motion to proceed in forma pauperis, plaintiff is advised the Court will

review the amended complaint under 28 U.S.C. § 1915, and related authority. After careful

consideration,

       IT IS HEREBY ORDERED that, within thirty (30) days of the date of this Order,

plaintiff shall file an amended complaint in accordance with the instructions set forth herein.

       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Employment Discrimination Complaint form.

       IT IS FURTHER ORDERED that plaintiff’s motion for continuance to submit motions

[Doc. #21] is DENIED without prejudice, as plaintiff has not indicated what motions she needs

an extension of time to submit.

       If plaintiff fails to timely file an amended complaint in compliance with this Order,

the Court will dismiss this action without prejudice and without further notice.

       Dated this 27th day of March, 2020.


                                              ______________________________________
                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                 3
